Appeal from a judgment of the County Court of St. Lawrence County, rendered April 3, 1978, upon a verdict convicting defendant of the crime of criminal possession of a dangerous weapon in the third degree. The defendant was charged with the criminal possession of a gravity knife (Penal Law, § 265.02). The testimony in this record fails to establish that the instrument in question operated in the manner defined by statute (Penal Law, § 265.00, subd 5) at the time and place that the defendant was charged with possession of a "gravity knife”. Accordingly, the evidence is insufficient to establish the guilt of the defendant, beyond a reasonable doubt (see People v McDowdell, 59 AD2d 623). Judgment reversed, on the facts, and indictment dismissed. Mahoney, P. J., Greenblott, Sweeney, Kane and Staley, Jr., JJ., concur.